Citation Nr: 0007772	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  96-18 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had evidently had active duty from September 1966 
to March 1967 and active service in August 1986.  He had 
active duty for training (ADUTRA) in August and September 
1991.  In July 1997, the Board declined to find that new and 
material evidence had been submitted to reopen the veteran's 
claim of entitlement to service connection for residuals of a 
right knee injury.  In July 1997 and November 1999, the Board 
remanded the veteran's claim for service connection for 
residuals of a left knee injury to the RO for further 
development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2. Any current left knee disorder, including degenerative 
joint disease, is not shown to be related to service or any 
incident of service.


CONCLUSION OF LAW

Residuals of a left knee injury were not incurred in service, 
nor may they be presumed to have been incurred in service.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for residuals of a 
left knee injury.  The veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim that is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The Board notes that documents received from the Social 
Security Administration (SSA) indicate that a December 1991 
administrative decision found the veteran to be totally 
disabled as of February 1990 due to polymyositis and awarded 
him disability benefits.  However, the veteran has not 
alleged that records pertinent to the issue on appeal were in 
the possession of SSA, or did he request the Board to remand 
the case for the purpose of obtaining SSA records.  
Therefore, the Board has determined that a remand for the 
purpose of obtaining SSA records is not warranted.

Factual Background

Medical records for the veteran's first period of active 
service are not of record.  However, according to an August 
1986 service medical record, the veteran was seen in the 
clinic for complaints of a twisted left knee with right knee 
inflammation and generalized patellar tenderness.  The 
veteran reported increased pain with weight applied when he 
tried to walk and denied a history of prior knee problems.  
On examination, the veteran's left knee had full range of 
motion with (without?) tenderness, effusion or edema with no 
laxity or drawers sign.  The assessment was bilateral knee 
pain.

Private and VA medical records and examination reports, dated 
from 1988 to 1998, are associated with the claims folder and 
describe the veteran's treatment for various disorders 
diagnosed as arthritis, polymyositis, hypertension and 
dermatomyositis.  Private hospital records, dated in 1988, 
document that he underwent surgical repair of a torn right 
medial meniscus.  

In 1990, private medical records indicate that the veteran 
was diagnosed and treated for polymyositis.

In April 1991, the veteran was ordered to ADUTRA at Fort 
Chaffee, Arkansas, from August to September 1991.  On a 
report of medical history completed in June 1991, the veteran 
checked yes to having arthritis, rheumatism or bursitis and 
checked no to having a trick or locked knee.  When examined 
for service entry the same day, right knee pain and 
polymyositis were noted, but not left knee pain.  Service 
medical records dated in September 1991 reveal that the 
veteran hurt his left knee while doing jumping jacks during 
physical training.  He was seen in the clinic with complaints 
of left knee pain for one day.  His knee was not swollen or 
discolored and the assessment was knee strain.

The veteran was hospitalized in October 1991 and noted to 
have a history of dermatomyositis diagnosed in March 1990.  
Physical examination findings on admission showed no 
clubbing, cyanosis, edema, joint synovitis or tenderness in 
hands or feet.  Right knee exam was negative for crepitus, 
pain or swelling.  Diagnoses included dermatomyositis, 
hypertension and gastroesophageal reflux disease.  
Dermatomyositis was described as a chronic, incurable, 
autoimmune disease characterized by intermittent exacerbation 
and remission.  The examiner opined that it was doubtful that 
the veteran would be able to return to active duty.  A 
November 1991 Medical Evaluation Board Proceedings report 
recommended that the veteran's case be referred to a Physical 
Evaluation Board.  

The veteran underwent VA examination in May 1992 and gave a 
history of bilateral knee injury in 1986, while on reserve 
duty, when he jumped from a truck.  He was examined, no x-
rays were taken and no treatment rendered.  The situation 
resolved on its own without significant treatment.  
Subsequently, the veteran had intermittent recurrences of 
bilateral knee pain, more on the right than on the left, that 
occurred about once a week, lasted two or three days and 
responded to Motrin.  In 1988, while not on active duty, the 
veteran said he tripped and sprained his right knee again and 
considerable swelling occurred.  He was treated by a private 
physician and underwent arthroscopic removal of a torn 
cartilage.  The problem resolved after about six months with 
use of a brace and, since that time, the veteran had 
intermittent recurrences of pain and swelling, on both knees, 
alternatively, occurring about twice a month, lasting three 
to four days, mostly occurring after walking too much and 
responding to Tylenol and Ben-Gay.  The veteran reported that 
he could only stand for ten minutes, walk three blocks, jog a 
quarter of a mile and, when driving, sit for approximately 
one half hour.  He was able to bend and squat but lifting was 
limited.  Left knee range of motion was to 120 degrees with 
no evidence of effusion or ligamental laxity.  Slight pain 
was elicited, mostly on the right, on manipulation where fine 
crepitus was present.  The diagnosis was status post-
bilateral sprained knees.  X-rays of both knees showed 
degenerative joint disease changes.

In an unappealed October 1992 determination, the RO denied 
service connection for polymyositis and dermatomyositis.

According to an August 1993 private treatment record, the 
veteran was seen for follow up of polymyositis and had 
developed left knee swelling.  His knee was aspirated and 
showed mildly inflammatory fluid in May 1993, was injected 
and did well.  Crystal analysis by an outside laboratory 
showed chondrocalcinosis.  The assessment included 
polymyositis with lower extremity arthritis, possibly 
degenerative in nature, possibly associated with 
polymyositis.  When seen in October 1993, he complained of 
worsening pain in his knees.

Private treatment records from James H. Leibfarth, M.D., a 
rheumatologist, dated from June 1994 to February 1995, 
include probable degenerative joint disease among the 
veteran's problems.  The veteran complained of generalized 
loss of strength and pain in his knees and back.

A December 1994 private physical therapy evaluation reflects 
that the veteran was diagnosed with fibromyositis in 1990 and 
continued to experience problems with stiffness all over his 
body.  He had additional problems with his hands and was 
assessed with fibromyositis of both hands.

A March 1995 statement from Rene Perez, M.D., reveals that 
the veteran had a history of polymyositis, hypertension, 
pernicious anemia and chronic arthritis treated with 
prescribed medication.  He was diagnosed with polymyositis in 
March 1990.  Dr. Perez said that the veteran experienced 
frequent arthritis pain as well as pain in his right knee, 
greater than his left knee, and had surgery on his knee 
(evidently his right knee) in 1988.  According to the doctor, 
the veteran had generalized loss of strength and pain in his 
knees and back and would continue to experience problems due 
to his chronic polymyositis. 

In June 1995, the RO received four lay witness statements in 
support of the veteran's claims.  They were to the effect 
that the witnesses served in the Reserves with the veteran, 
observed him injure his knees and, thereafter, he experienced 
continued problems with his injured knees.  The statements 
did not describe the circumstances of the injury or indicate 
the date when the injury occurred.

In his March 1995 substantive appeal, the veteran said he 
injured his knees when he disembarked from a truck, twisted 
his right knee and sustained minor left knee injury.  He said 
both knees swelled up, more on the right knee, as a result of 
the trauma.

October 1995 VA outpatient records document that the veteran 
was seen for complaints of left knee pain.  His knee was very 
swollen, he had not been seen in the VA clinic since 1992 and 
now had acute problems.  The records further show that the 
veteran had been hospitalized for lower left extremity 
swelling treated with antibiotics, but his leg was swollen, 
red and painful.  Left leg cellulitis was diagnosed.  A 
November 1995 record entry indicates the veteran complained 
of arthritis in both knees and the cellulitis was resolving.

When seen in the VA outpatient clinic in October 1996, the 
veteran complained of pain in his knees.  The assessment 
included hypertension, polymyositis and hypothyroidism.

According to a February 1997 VA outpatient record, the 
veteran complained of knee pain, said he injured his knees in 
service, underwent right knee surgery and was currently 
treated by a rheumatologist for polymyositis.  Mild leg 
swelling was noted.  

An October 1997 history and examination record from Maria A. 
Blazo, M.D., indicates that the veteran, who was 54 years 
old, was seen for complaints of bilateral knee pain, with his 
left worse than his right knee.  The veteran reported left 
knee swelling for the past two weeks and had a significant 
history of degenerative joint disease for which he took 
prescribed medication.  His pain was worse in the early 
morning, when he experienced extreme stiffness and his 
swelling was worse at the end of the day with increased pain.  
He complained of locking and popping, mostly in his left 
knee, and denied any history of injury.  The impression 
included left knee effusion, probably secondary to 
degenerative joint disease.  An October 1997 private 
radiology report described increased left knee effusion and 
prominent proximal fibular head.  

Pursuant to the Board's July 1997 remand, the veteran 
underwent VA orthopedic examination in March 1998 and gave a 
history of initial right and left knee injury on Reserve duty 
in 1986 while exiting a truck.  He said his right knee was 
injured, but the examiner noted there were no service records 
related to this injury.  Two years later in 1988, the veteran 
sustained a twisting injury to his left knee while on duty at 
Fort Chaffee and, again, the examiner said no records of his 
reported injury were available.  The veteran's medical 
history was significant for disablement since 1990 due to 
polymyositis and he was currently unemployed.  The veteran 
had swelling and discomfort in his knees every other day that 
increased with activity.  There was no giving way.  

Further, objectively, the veteran had good range of motion of 
all joints and examination of his knees showed callosities 
that appeared to be recent and were consistent with chronic 
kneeling and moving around on one's knees.  There was no 
joint effusion.  Range of motion was 0 to 145 degrees, 
bilaterally, with stable ligaments.  There was some mild 
medial joint line tenderness.  X-rays showed bilateral mild 
medial compartment joint space narrowing consistent with 
degenerative arthritis with a prominent left fibular at the 
proximal tibia/fibula joint.  Diagnoses included mild 
bilateral knee degenerative arthritis and no evidence of 
inflammatory arthritis or polymyositis.  The VA examiner 
commented that the veteran's history and current complaints 
appeared to be unrelated to any injuries sustained on active 
duty, even while on Reserve duty.  He did not describe any 
locking or catching in his knees following the left knee 
injury at Fort Chaffee and had not required surgical 
intervention.  In the VA physician's opinion, the veteran's 
current bilateral knee complaints and, especially the left 
knee complaints, were unrelated to a service-related specific 
injury.

In an August 1998 statement, William, E. Swan, Jr., M.D., an 
orthopedic surgeon, said he examined the veteran in July.  
Findings were not referable to a left knee disorder.

Analysis

According to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active service.  Service connection may also be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  "A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  Even if there is no record of arthritis in service, 
its incurrence coincident with service will be presumed if it 
was manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id. 

The veteran has contended that service connection should be 
granted for residuals of a left knee injury.  Although the 
evidence shows that the veteran currently has degenerative 
joint disease of the left knee, the preponderance of the 
medical evidence does support his claim that the disorder is 
related to service or any incident thereof.  Rather, the 
record reflects that the veteran reported twisting his left 
knee while on active duty for training in 1986, but a left 
knee abnormality was not reported when he was examined for 
service entry in June 1991 and, in September 1991, only left 
knee strain was diagnosed.  While the veteran was diagnosed 
with polymyositis in 1990 and with degenerative joint disease 
in the mid-1990s, no medical opinion has related these 
disorders to an injury in service.  Although a VA examiner in 
May 1992 diagnosed status post bilateral sprained knees, the 
service record in 1986 diagnosed knee pain and in 1991 
reflected only a diagnosis of left knee strain.  Furthermore, 
in October 1997, when seen for bilateral knee pain, the 
veteran denied a history of injury to Dr. Blazo.  More 
importantly, in March 1998, a VA examiner opined that the 
veteran's history and current complaints appeared unrelated 
to any injuries sustained on active duty, even while on 
reserve duty.  The VA physician commented that the veteran 
did not describe any locking or catching in his knees 
following the injury to the left knee at Fort Chaffee (in 
1991) and had not required surgical intervention.  In the VA 
doctor's opinion, the veteran's current bilateral knee 
complaints, especially the left knee complaints, were 
unrelated to a service-related injury. 

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  See also Harvey v. Brown, 6 Vet. App. 390, 393-94 
(1994). 

Accordingly, as it has not been shown that the veteran's left 
knee disorder is related to an injury in service, service 
connection for residuals of a left knee injury must be 
denied.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  The evidence 
is not so evenly balanced that there is doubt as to any 
material issue.  38 U.S.C.A. § 5107.

Although the Board has disposed of the claim of entitlement 
to service connection for residuals of a left knee injury on 
a ground different from that of the RO, that is, whether he 
is entitled to prevail on the merits than whether the claim 
is well-grounded, the veteran has not been prejudiced by the 
Board's decision.  In assuming that the claim was well 
grounded, the Board accorded the veteran greater 
consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


ORDER

Service connection for residuals of a left knee injury is 
denied.



		
	ROBERT E. SULLVIAN
	Member, Board of Veterans' Appeals



 

